Martin, J.
delivered the opinion of the court. The defendant, sued on a note given originally to the plaintiffs’ endorser, obtained the district court’s order that the maker of the note answer certain interrogatories, put by the defendant to him, in the answer. The plaintiffs excepted to the opinion of the court ordering the answer, and took a bill of exceptions.
The cause was continued twice, in order to obtain the answer, on the motion of the defendant. The plaintiffs appealed from the decision of the district court, in granting the continuance.
It is urged that the grant of the continuance works an irreparable injury to the plaintiffs, and their counsel urges, that the district court erred in granting the order to answer the interrogataries.
As the propriety of granting the order to answer, may probably be made an object of inquiry when this cause after final judgment, may be regularly brought up, we refrain from expressing any opinion on it.
The appeal appears to us to have been pre*598maturely taken. No final judgment has as yet been obtained, and we are bound to believe that at the next term the district court will do its duty. No argument, bottomed on the presumption that it will not, can have much force.
Wilson for the plaintiffs, Thomas for the defendant.
The district court erred in granting an appeal, and it must be dismissed at the appellant’s costs.